UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6835


SHAIN CLAUDE COLLINS,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director, Department of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:13-cv-00474-GEC)


Submitted:   November 22, 2016              Decided:    November 28, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Shain Claude Collins, Appellant Pro Se.          Craig Stallard,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shain Claude Collins seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b) motion.             Collins argued

in his notice of appeal, and the record suggests, that he did

not timely receive notice of the entry of the district court’s

order, and further requested a reopening of the appeal period.

See   Fed.   R.   App.   P.   4(a)(6)(A).   Because   the   30-day   appeal

period is jurisdictional, Bowles v. Russell, 551 U.S. 205, 214

(2007), we remand the case for the limited purpose of allowing

the district court to determine whether to reopen the time to

file an appeal, pursuant to Fed. R. App. P. 4(a)(6).

                                                                  REMANDED




                                      2